



EXHIBIT 10.2


***CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS IN BRACKETS) HAS BEEN OMITTED
FROM THIS DOCUMENT BECAUSE IT IS BOTH (1) NOT MATERIAL AND (2) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


AMENDMENT NO. 2
TO
MASTER SERVICES AGREEMENT


The Master Services Agreement, dated as of December 31, 2018, between Juniper
Networks, Inc. (“Customer”) and International Business Machines Corporation
(“Provider”), as previously modified by Change Orders and Amendment No. 1 dated
January 4, 2019 (the “Agreement”), is hereby amended as set forth in this
Amendment No. 2 (this “Amendment”), effective as of June 26, 2020 (the
“Amendment Effective Date”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Agreement.
For good and valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, Customer and Provider hereby agree as follows as
of the Amendment Effective Date:
1.
GENERAL

a.
Section 3.19 (Due Diligence) of the Agreement provides for a Joint Verification
Period (“JV”), commencing on the Effective Date and ending March 15, 2019, where
the Parties may inventory and validate any information that is reflected or
omitted in the Agreement based on information provided by Customer prior to the
Effective Date related to (i) resource unit baselines, (ii) third party
contracts, leases, licenses that are in scope (iii) Customer Systems and (iv)
Affected Employees.



b.
As a result of the JV, the Parties have determined the following:



▪
The Statement of Work for Infrastructure Services SOW #1 (“Infrastructure SOW
#1”) and Statement of Work for End User Services SOW #2 (“EUS SOW #2”) are being
amended and restated by this Amendment to reflect changes made as a result of
the JV. No changes have been made to the Statement of Work for Application
Services SOW #3.

▪
Billing changes associated with the JV changes in this Amendment will be
effective as of January 1, 2020. Provider shall provide Customer with a credit
or debit for the amount



MA-IB-00165-2020

--------------------------------------------------------------------------------





of overpayments or underpayments previously made by Customer calculated based on
the new pricing set forth in this Amendment as of January 1, 2020.
▪
The following table provides a high-level summary of the changes made in this
Amendment and the associated total impact to the Fees:

Original Fees for Services under Infrastructure SOW #1 and EUS SOW #2 over the
Term
[***]
Adjustment Description
Price Adjustment
Changes have been made to the End User Services Baseline and hardware
configurations
-    Standard models have been reconfigured
-    Baseline has been redistributed into new standard models
-    Apple workstations have been removed from scope
-    Lenovo workstations have been moved to a buy/resell model
[***]
Changes have been made to the Application administration Baselines
 
New RUs (CM Workstation – Linux and CM Workstation – Windows) have been created
for workstation OS support services
[***]
Server Baseline changes
-    A new RU (CM Server) has been created for server support services
-    Baseline for physical services has been changed
-    Baseline for virtual and AWS servers has been changed
[***]
A new RU (SAP Basis Support) has been created for SAP Basis support services
[***]
SD WAN implementation is as originally designed (i.e. dedicated to Customer)
[N/A]
Local Service Agreements – Baselines and Fees have been consolidated for
countries with no on-site support requirements into a regional lead country
where possible for tax purposes
[N/A]
Scope of Veritas third party software has been reduced
[***]
Prognosis third party software has been removed from the scope
[***]
New Fixed Fee RUs have been defined for base charge allocations that were in
Provider provided server and laptop RUs
[***]
Changes to Telecom – Data Network
-    Mobile and Voice third party contracts have been removed from the Agreement
-    Customer retains JPOP hosting third party contracts and JPOP’s will be used
for SD WAN in place of GNPP as data network peering points
-    Existing data network circuits will be retained by Customer
-    A new Appendix A to the Fees Spreadsheet for Exhibit B (Fees) has been
added listing all circuits Provider will be reselling in the United States
-    A split of the single “Telecom” RU into multiple RUs to map more directly
to cost model as follows: (i) a variable circuit RU, and (ii) a fixed price
Infrastructure Services RU that includes other services contained in the
original Telecom RU (NICOM, DCIS, Network support, Allocations)


[***]



    
JUNIPER/IBM CONFIDENTIAL
AMENDMENT NO.2


MA-IB-00165-2020    - 2-

--------------------------------------------------------------------------------





Changes to Telecom – International
-    Non-US circuits have been removed from the scope of the Agreement. Non-US
circuits will be retained by Customer until otherwise agreed by the Parties
[***]
Total Adjustment of Fees
($79,354,303)
New total for Fees for Services under Infrastructure SOW #1 and EUS SOW #2 over
the Term
[***]



c.
The Parties have completed the joint verification process and agree to amend the
Agreement to provide for equitable adjustments, based on the information
contained in Section 1(b) above, to the Fees, Baselines, Services Descriptions,
Managed Contracts, Service Locations and other terms of the Agreement affected
by inaccuracies or omissions in Verifiable Information, as set forth in this
Amendment.



2.
CHANGES TO THE MASTER SERVICES AGREEMENT

Section 3.1(C) (Statements of Work) of the Agreement is hereby amended by adding
the following subsections (i) and (ii):
“(i)    The Parties shall cause their respective local country Affiliates to
amend the Local Services Agreements to reflect the applicable terms and
conditions agreed to in this Amendment. The intent of the Parties is that such
amended Local Services Agreements will be entered into within [***] days of the
Amendment Effective Date, but the Parties agree that such amended Local Services
Agreements will be entered into in no event later than [***] days from the
Amendment Effective Date. The Parties will cause their local country Affiliates
to promptly provide copies of the proposed amendments and diligently and
reasonably negotiate any terms that require discussion; provided that such
amendments are consistent with the Agreement, including Section 3.1(C)
(Statements of Work). Pricing for such Local Services Agreements for the
Infrastructure Services and End User Services towers shall be as specified in
Exhibit 2 (LSA – Fees for Local Services by Country) of Exhibit B (Fees), which
is attached to Amendment.


(ii) The applicable terms and conditions in Amendment are intended to be
effective in all countries on the Amendment Effective Date, with billing changes
to be effective as of January 1, 2020. During the interim period between the
Amendment Effective Date and the dates when the amended Local Services
Agreements are signed, the Parties will cause their local country Affiliates to
perform their responsibilities and obligations (including charging and payment
of Fees) in each local country, as amended by and consistent with, the terms and
conditions agreed to in Amendment.”
  
3.
STATEMENT OF WORK FOR INFRASTRUCUTURE SERVICES SOW #1

The following are the changes to the Statement of Work for Infrastructure
Services SOW #1:




    
JUNIPER/IBM CONFIDENTIAL
AMENDMENT NO.2


MA-IB-00165-2020    - 3-

--------------------------------------------------------------------------------





Statement of Work for Infrastructure Services SOW #1 dated December 31, 2018 is
hereby deleted in its entirety and replaced with the attached “Amended and
Restated Statement of Work for Infrastructure Services SOW #1, dated June 26,
2020.”


4.
STATEMENT OF WORK FOR END USER SERVICES SOW #2.

The following are the changes to the Statement of Work for End User Services SOW
#2:


Statement of Work for End User Services SOW #2 dated December 31, 2018 is hereby
deleted in its entirety and replaced with the attached “Amended and Restated
Statement of Work for End User Services SOW #2, dated June 26, 2020.”


5.
SCHEDULE 3 CROSS FUNCTIONAL SERVICES TERMS

The following are the changes to Schedule 3 (Cross Functional Services Terms):


Schedule 3 (Cross Functional Services Terms) is hereby deleted in its entirety
and replaced with the attached amended “Schedule 3 (Cross Functional Services
Terms) (Version 2), dated June 26, 2020.”


6.
DCIS REIMBURSEMENT AND GIGAMON CHARGE

Provider will reimburse Customer with an invoice credit in the amount of $[***]
for the DCIS services performed by ISG ($[***] and $[***]) and Maripath ($[***]
and $[***]) for March and April 2020, respectively.


Provider will invoice Customer a one-time charge of $[***] for the reinstatement
fee associated with the Gigamon license fee that Customer allowed to lapse in
2019 prior to Provider taking over as a Managed Contract.


7.
INCORPORATION OF DURHAM AND SUNNYVALE CHANGE ORDERS

The Services and remaining monthly recurring charges (MRC) included in Change
Orders JNPR REQ - 000005 and JNPR REQ – 000002 (“Change Orders”) for circuits
located in Sunnyvale, CA and Raleigh/Durham, NC have been included in the
amended Fees Spreadsheet to Exhibit B (Fees) attached hereto and such Change
Orders will be terminated as of the Amendment Effective Date.
8.
REVISED FINANCIAL PROVISIONS



    
JUNIPER/IBM CONFIDENTIAL
AMENDMENT NO.2


MA-IB-00165-2020    - 4-

--------------------------------------------------------------------------------





a.
The Fees Spreadsheet to Exhibit B (Fees) for both Infrastructure SOW #1 and End
User Services SOW #2 is hereby deleted in its entirety and replaced with the
attached Fees Spreadsheet Excel spreadsheet, dated June 26, 2020.

The Financial Responsibility Matrix to Exhibit L (Asset Responsibility and
Ownership Matrix) for both Infrastructure SOW #1 and End User Services SOW #2 is
hereby deleted in its entirety and replaced with the attached Financial
Responsibility Matrix Excel spreadsheet, dated June 26, 2020.
b.
The Parties agree that Appendix A to Infrastructure Fees Spreadsheet, dated June
26, 2020, contains US data circuit scope and, the Parties agree to update
Appendix A within [***] days of the Amendment Effective Date to reflect the
correct scope of circuits.

9.
GENERAL

a.
The Agreement, as amended by this Amendment, sets forth the entire agreement and
understanding of the Parties with respect to the matters set forth herein and
therein, and supersedes all prior negotiations, agreements, arrangements, and
undertakings with respect to the matters set forth herein and therein.  No
representations, warranties, or inducements have been made to any Party
concerning the matters set forth in this Agreement, as amended by this
Amendment, other than the representations, warranties, and covenants contained
and memorialized in the Agreement, as amended by this Amendment. 



b.
In the event of a conflict or inconsistency between the terms of this Amendment
and those in the Agreement, the terms of this Amendment shall control and
govern.



10.
LIST OF AMENDMENT ATTACHMENTS

The following documents are attached to, and form a part of, this Amendment and
the Agreement:


1.
“Amended and Restated Statement of Work for Infrastructure Services SOW #1,
dated June 26, 2020.”

2.
“Amended and Restated Statement of Work for End User Services SOW #2, dated June
26, 2020.”

3.
“Schedule 3 (Cross Functional Services Terms) (Version 2), dated June 26, 2020.”

4.
“Financial Responsibility Matrix Excel - Infrastructure spreadsheet, dated June
26, 2020.”

5.
“Fees Spreadsheet Excel spreadsheet, dated June 26, 2020.”



    
JUNIPER/IBM CONFIDENTIAL
AMENDMENT NO.2


MA-IB-00165-2020    - 5-

--------------------------------------------------------------------------------





6.
“Appendix A to Infrastructure Fees Spreadsheet, dated June 26, 2020.”

7.
“Exhibit 2 (LSA – Fees for Local Services by Country), dated June 26, 2020.”



Except for the modifications set forth above, all of the other terms and
conditions of the Agreement (including its Schedules and Exhibits) remain in
full force and effect. EACH PARTY ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS
THIS AMENDMENT AND AGREES TO BE BOUND BY THE TERMS HEREOF.






    
JUNIPER/IBM CONFIDENTIAL
AMENDMENT NO.2


MA-IB-00165-2020    - 6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Customer and Provider each has caused this Amendment to the
Agreement to be signed and delivered by its duly authorized officer.


JUNIPER NETWORKS, INC.




Signed: /s/Brian Martin


Name (print): Brian Martin


Title: General Counsel


Date: June 28, 2020
INTERNATIONAL BUSINESS MACHINES CORPORATION


Signed: /s/ Scott Anderson


Name (print): Scott Anderson


Title: Client Partner Executive


Date: June 26, 2020



















JUNIPER/IBM CONFIDENTIAL


Signature Page to Amendment No. 2
MA-IB-00165-2020    7

